DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The claim set and remarks filed on 4/15/2022 are acknowledged.
	Claims 1-4, 12-17,19-20 are currently withdrawn; however, 
	the restriction requirement mailed 01/02/2020 is withdrawn in light of the remarks filed 4/15/2022.
	Claims 22-26 are newly added.
	Claim 18 is cancelled.
	Claims 1-17 and 19-26 are pending.

Information Disclosure Statement
	The information disclosure statements (IDS) filed on 04/15/2022 and 8/11/2022 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the examiner is considering the information disclosure statement. Please see the attached copy of PTO-1449.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 
 	Claims 1-17 and 19-26 are allowed in view of the updated search conducted and the remarks filed 4/15/2022.
	In particular, on page 15 of the remarks, applicant argues: “There is nothing in the cited references, alone or combined, that would indicate to one of skill that a TRPV4/TRPA dual inhibitor can attenuate the forbidding adverse effects of iodine used for medical disinfection as claimed”. 
	A prior art search did not disclose a reference that teaches each of the limitations of the invention as claimed. 
 	Further, there is insufficient motivation to combine the prior art of record individually or in combination to teach or make obvious the claimed composition.
Therefore, the claimed invention is novel and unobvious over the prior art of record. 

Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-17 and 19-26 are allowed. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615